FERGUSON, Judge
(dissenting):
I dissent.
The lifeblood of any officer’s career is his efficiency report. They “are the medium for obtaining a continuous picture of each officer’s performance and potential” and provide a measure “of an officer’s overall value to the service and information essential to the career development, including assignments, of individual officers.” AR 623-105, paragraphs 1-2, 4-1. To subject a defense counsel to having his career depend on the efficiency ratings given him by the prosecutor in the same case has such a potential for an adverse impact on our adversary system of justice that it should be flatly forbidden and its occurrence held generally prejudicial.
How can there be any due process or public confidence in military justice when we are confronted with supposed opponents and advocates, one of whom depends on the other for the success of his career, his promotions, his assignments, indeed, whether he will in fact even be able to remain an officer? The keystone of legal ethics is the avoidance of conflicts of interests. Our Canons repeatedly recognize the truth of the Scriptural injunction that no man can serve two masters. See Canons 5, 6, Canons of Professional Ethics of the American Bar Association. Is it not enough that defense counsel are subjected to the pressures inherent in having their performance rated by the staff judge advocate, who has already recommended trial in the case and thus occupies a somewhat hostile position? Must defense counsel also be subjected to the direct and palpable effect of having his rating officer oppose him in the courtroom — knowing that every refusal to cooperate with the Government, every weakness he exploits on the accused’s behalf, and every point which he advocates may directly jeopardize his career — from his next assignment to his next promotion?
These are not fantasies. They are the very real and hard facts of military life. It is intolerable to submit defense counsel to such a test of his integrity — a situation which no civilian court or bar would for a moment tolerate — and I find nothing in our precedents or in the Code to justify such an amazing procedure. To the contrary, I believe our cases directly prohibit the practice here involved.1
In United States v Deain, 5 USCMA 44, 17 CMR 44 (1954), we were early met with a particularly outrageous attempt to control judicial deliberations by use of the efficiency or fitness report. There, the Navy created a permanent general court-martial, some of whose members performed no other duties. The president, a rear admiral, served as their rating officer, assessing their performance as court members. In the face of denials that such a situation would affect these members’ careers, most having already reached the apex, we unhesitatingly reversed, pointing out, at page 53:
“. . . We are sure that these members possessed normal independence and fortitude, but human *486weakness frequently leads men to ‘crook the pregnant hinges of the knee where thrift may follow fawning.’ In our opinion, the omnipresence of these reports was so significant that the permanent members of the court could hardly effectively insulate themselves against it.”
In United States v Hayes, 7 USCMA 477, 22 CMR 267 (1957), we sustained a conviction wherein the trial counsel was appointed defense counsel’s superior, but only because accused was represented by civilian defense counsel, who had assumed the burden of the defense. Even so, we cautioned that the relationship was one which “might adversely affect the freedom of action of the subordinate and seriously circumscribe his professional judgment. See United States v Deain, 5 USCMA 44, 52-53, 17 CMR 44.” Hayes, supra, at page 479.
In United States v Kitchens, 12 USCMA 589, 31 CMR 175 (1961), we were confronted with a case in which the staff judge advocate issued a letter bearing on inadequate sentences. While reversing for the pernicious effect of that document, we noted that, after raising the issue at trial, defense counsel received a substantially lower efficiency rating at the hands of the staff judge advocate. We declared, at page 592:
“. . . The inference suggested to us is that the reduction in rating is a form of pernicious command influence which we should strike down. See United States v Deain, 5 USCMA 44, 17 CMR 44. The circumstances may indeed call for vigorous investigation, and if the allegation is established, may justify punitive proceedings.” [Footnote 3.]
The teaching of these cases is plain. This Court has heretofore vigorously and forthrightly intervened to prevent the utilization of superior-subordinate efficiency rating procedures as a means of either controlling courts-martial procedures or creating the opportunity for such control. As we said in Deain, supra, at page 53, “an appearance of evil must be avoided as much as the evil itself.” Our strong protests both in our opinions and in our Annual Report led Congress to prohibit outright the evaluation of a court member’s performance or the giving of a less favorable rating to any defense counsel because of his zeal in advocating the cause of his client. Article 37, Uniform Code of Military Justice, 10 USC § 837.
This is not enough. There are no known trials for violations of Code, supra, Article 37. What must be done is to follow the teaching of United States v Deain, supra, and eliminate the evil by exorcising its foundation. In short, we should hold that assignment of an efficiency reporting superior as trial counsel to conduct a prosecution wherein his subordinate acts as defense counsel is generally prejudicial and requires reversal just as occurred in Deain, supra. To hold otherwise is invidiously to weaken the system, to deny it confidence in the eyes of the public, and, at one fell stroke, to leave the integrity of counsel’s performance dependent on the unenforced provisions of Article 37, Code, supra.
Turning to the rationale of the principal opinion, it is obvious that I find it unpersuasive. It minimizes the effect of the Chief Judge’s reasoning in United States v Deain, supra, by subordinating the main thrust of the opinion to the other reversible errors found there. It points to pending legislation designed to cure the situation presented in futuro. It concedes suspicion and doubt of the practice and suggests it be avoided. Finally, it avoids condemnation and concludes that, in any event, there was no prejudice to the accused, as counsel performed creditably.
Most of these considerations appear irrelevant. What Congress may do in the future will not help Private Hubbard, nor will our gentle animadversions prevent recurrence of the practice. Finally, and most importantly, how can one measure the effect of the relationship here involved? Who can tell whether stipulations were made, *487points overlooked, witnesses not called, or arguments not made, because counsel looked not to the accused but to his future? I hasten to add that I do not contend Hubbard’s counsel was guilty of such derelictions. I simply argue that the practice of law and the art of advocacy are such that one cannot from the cold record intelligently conclude as to motivation for actions or omissions which might or might not be due to the impermissible pressures brought to bear by the efficiency reporting system. To reiterate the apt language of the Chief Judge in Deain, supra, “the omnipresence of these reports was so significant that the permanent members of the court could hardly effectively insulate themselves against it.” So also would I hold in this case —United States v Deain revisited— that the omnipresence of the trial counsel’s writing the defense counsel’s efficiency reports is so significant that the only insulation against it is reversal.
I would reverse the decision of the Court of Military Review and order a rehearing.

 The Army itself partially recognizes the evil inherent here for it forbids the rating of members of its judiciary by convening authorities or members of their staff. Change No. 1 to AR 623-105, paragraph l-4i, September 16, 1970.